 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 1 of 22 PageID: 1



Jason A. Rindosh, Esq.
BEDI RINDOSH
1605 John Street, Suite 305
Fort Lee, NJ 07024
Tel: 201.775.4222
Fax: 201.777.3975
jrindosh@berilaw.com
Attorneys for Plaintiffs
David Cole, Robert Agard, and
Kahlil Mohammed

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


DAVID COLE, ROBERT AGARD, and
KAHLIL MOHAMMED,                               Civ. Action No.:

                     Plaintiffs,

vs.

CITY OF HACKENSACK, KEITH MARRANO,
MOHAMMED SHEIKH, BERGEN COUNTY                     COMPLAINT WITH JURY DEMAND
PROSECUTOR’S OFFICE, KARYN GWYNN,
JOHN and JANE DOE(s) 1-10
(fictitious persons yet to be
identified).

                     Defendants.


      The Plaintiffs David Cole, Robert Agard, and Kahlil

Mohammed,     by    way   of   this   Complaint,   say   and    allege   the

following:

                                INTRODUCTION

      1.     This is a civil action brought by Plaintiffs David

Cole,      Robert    Agard,     and   Kahlil   Mohammed        (hereinafter

“Plaintiffs”) for civil rights violations arising under Title

42 U.S.C. §§ 1981, 1983, 1985, 1986, 1988, and the New Jersey


                                       1
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 2 of 22 PageID: 2



Civil Rights Statute, N.J.S.A. § 10:6-2, based on unlawful

racial profiling during a motor vehicle stop, as well as

violations of due process related to preservation of material

evidence to the aforementioned racial profiling in violation

of protections afforded under the Fourth, Fifth, Sixth and

Fourteenth Amendments of the Federal Constitution, as well as

protections afforded under the New Jersey State Constitution.



                                PARTIES

      2.   Plaintiff DAVID COLE is a natural born person who

at all relevant times was a resident of New York City, State

of New York.

      3.   Plaintiff ROBERT AGARD is a natural born person who

at all relevant times was a resident of the Fort Myers, State

of Florida.

      4.   Plaintiff KAHLIL MOHAMMED is a natural born person

who at all relevant times was a resident of New York City,

State of New York.

      5.   Defendant     CITY      OF     HACKENSACK      (hereinafter

“Defendant City of Hackensack”) is a municipality organized

by virtue of and pursuant to New Jersey law.           Defendant City

of   Hackensack   is   sued   to   effect    the   full   declaratory,

injunctive relief, and damages demanded by the Plaintiffs.

      6.   Defendant    KEITH   MARRANO     (hereinafter   “Defendant


                                   2
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 3 of 22 PageID: 3



Marrano”) is an individual who at the times relevant and

material to this complaint served as a member of City of

Hackensack’s police department. Defendant Marrano is sued

individually    to   effect    the    full    declaratory,         injunctive

relief and damages demanded by the Plaintiff.

     7.      Defendant MOHAMMED SHEIKH (hereinafter “Defendant

Sheikh”) is an individual who at the times relevant and

material to this complaint served as a member of City of

Hackensack’s police department. Defendant Marrano is sued

individually    to   effect    the    full    declaratory,         injunctive

relief and damages demanded by the Plaintiff.

     8.      Defendant   KARYN       GWYNN   (hereinafter          “Defendant

Gwynn”) is an Assistant Prosecutor in the Bergen County

Prosecutor’s Office located in Bergen County, New Jersey.

Defendant Gwynn is sued individually to effect the full

declaratory, injunctive relief and damages demanded by the

Plaintiff.

     9.      Defendant   Bergen        County       Prosecutor’s      Office

(hereinafter “Defendant BCPO”) is located in Bergen County,

New Jersey.     Defendant BCPO is a county entity and a public

employer.      Defendant      BCPO    is   sued     to    effect    the   full

declaratory, injunctive relief and damages demanded by the

Plaintiffs.

     10.     Defendant   John/Jane         Doe(s)        1-10   (hereinafter


                                      3
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 4 of 22 PageID: 4



“Defendant Doe(s)”) are unknown police officers, supervisors,

or other persons in the Hackensack police department or

assistant prosecutor(s) of the Bergen County Prosecutor’s

Office who(m) were involved in the events that gave rise to

Plaintiffs’ claim for relief. Defendant Doe(s) are sued to

effect the full declaratory, injunctive relief and damages

demanded by the Plaintiff.

                     JURISDICTION AND VENUE

      11.   Jurisdiction in this Court is proper pursuant to

28 U.S.C. § 1331 and 28 U.S.C. § 1343 for Plaintiff’s claims

under 42 U.S.C. §§ 1981, 1983, 1986, 1988, and the Federal

Constitution.

      12.   Jurisdiction is proper over Plaintiffs’ pendent

state claims, brought under the New Jersey Civil Rights Act,

N.J.S.A. § 10:6-2, et seq., the New Jersey State Constitution,

and the common law pursuant to 28 U.S.C. § 1367.

      13.   The constitutional wrongs alleged in this Complaint

occurred in the City of Hackensack and/or County of Bergen in

the State of New Jersey.     Since these wrongs occurred in the

District of New Jersey and, upon reasonable belief, all of

the   parties   reside,   govern,    and/or   operate   within   this

district so venue in this Court is proper under 28 U.S.C. §

1391.




                                 4
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 5 of 22 PageID: 5



     14.   This Court has the authority to award costs and

fees under 42 U.S.C. § 1988, as well as under the New Jersey

Civil Rights Act, N.J.S.A. § 10:6-2, et seq.



                        FACTUAL BACKGROUND

     15.   Plaintiffs    are   African-American            that    are   above

average in their height and stature.

     16.   On   or   about     May       15,   2015,       Plaintiffs      were

travelling in a motor vehicle, specifically a Ford Focus.

     17.   Plaintiff    Robert    Agard        was   the    driver    of    the

vehicle.

     18.   Defendant    Sheikh    and      Defendant       Marrano   stopped

Plaintiffs’ vehicle when they allegedly observed the brake

tail light was not functioning. Defendants were in an unmarked

police vehicle at the time they made the decision to stop

Plaintiffs’ vehicle.

     19.   Upon information and belief, Defendant Sheikh and

Defendant Marrano were not assigned to traffic duty.

     20.   Plaintiff’s    brake      tail       light      was    functioning

properly, and the assertion the brake tail light was not

functioning properly was not the reason for the stop.

     21.   The broken brake tail light explanation as to why

Defendants stopped Plaintiffs’ vehicle was pretext designed

to conceal, obfuscate, and/or mask the fact Defendants were


                                     5
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 6 of 22 PageID: 6



racial profiling Plaintiffs because they were three African-

American males travelling in a motor vehicle.

     22.   There was no dash cam provided to support the

Defendant officers’ purported observation that the brake tail

light was inoperable.

     23.   No photographs were taken of the subject vehicle to

memorialize that the brake tail light was inoperable.

     24.   Defendant Sheikh drafted a police report regarding

the vehicle     stop,   but   the   report    fails   to   describe   the

position or the circumstances he was in to be able to observe

whether the brake tail light was operable or not as the brakes

would need to be applied for this observation.

     25.   All three rear tail brake lights of Plaintiffs’

Ford Focus that were operable on the night in question.

     26.   Even if one of the three brake tail lights were

inoperable, this would not be a violation of New Jersey law

because there would still be two operable rear brake lights

on the vehicle.

     27.   If   Plaintiffs    were      not   African-American   males,

Defendants would not have stopped the vehicle. Put another

way, Plaintiffs were victims of racial profiling, a practice




                                    6
    Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 7 of 22 PageID: 7



referred to in complaints of victims of such practices as

“DWB” or “Driving While Black.”1

       28.   Profiling is the practice of using stereotypes to

select which motorists a police officer will stop, detain and

search.

       29.   There is no other reason Defendants claimed they

stopped Plaintiffs’ vehicle aside from Defendant Sheikh’s

assertion that the rear brake tail light on the driver’s side

was not functioning properly.

       30.   Since the rear tail brake light was functioning

properly, Defendant Sheikh did not perceive that the brake

tail light was not functioning properly. Instead, this reason

was proposed to justify the stop as reasonable, and to mask

the fact he was profiling Plaintiffs due the fact they were

African American.

       31.   During the course of the illegal pre-textual motor

vehicle stop, and as a direct and proximate result of same,

Defendants purportedly obtained consent from Plaintiff Agard

to search the vehicle.           However, Plaintiff Agard was not




1 The ACLU was receiving thousands of DWB complaints in 1999, and the
ACLU has noted these pretextual stops occur most frequently in drug
interdiction cases. See “Driving While Black: Racial Profiling on
Nation’s Highways – An American Civil Liberties Union Special Report”,
David A. Harris (June 1999) (available at
https://www.aclu.org/report/driving-while-black-racial-profiling-our-
nations-highways).


                                    7
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 8 of 22 PageID: 8



advised that he could say no or otherwise limit the search in

contradiction to established New Jersey law.

     32.   Defendants arrested and charged Plaintiffs with

indictable offenses.

     33.   Defendants    impounded     Plaintiffs’      vehicle   for

further investigation, but no documentation or photographs of

the vehicles condition at the time it was impounded were

provided to Plaintiffs.

     34.   Plaintiffs were indicted on grand jury indictment

in the underlying criminal case on April 25, 2016, which was

assigned indictment number of 16-04-404-I.

     35.   Upon   information    and   belief,    the    grand    jury

presentment included testimony from Defendants that the brake

tail light of Plaintiffs’ Ford Focus on May 15, 2015 was not

functioning properly.

     36.   Counsel for Plaintiffs in the underlying criminal

case filed a motion to suppress the fruits of the Defendants

illegal seizure and search of the motor vehicle, as well as

a request to inspect the Ford Focus vehicle to ascertain the

status of the brake tail light.

     37.   Defendant    Gwynn   intentionally     or    in   reckless

disregard of Plaintiffs’ constitutional rights represented to

Plaintiffs’ counsel in the underlying criminal case that the




                                 8
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 9 of 22 PageID: 9



Ford Focus had been sold at auction, and thus no inspection

of the vehicle could be performed.

     38.    Some    years      after       Plaintiffs      were     indicted,

Defendant Gwynn was removed as assistant prosecutor from the

case, and Gary Donatello, Esq. became the prosecutor in the

underlying criminal case.

     39.    Mr.    Donatello       initially        reiterated      Defendant

Gwynn’s position, viz. the Ford Focus could not be inspected

because it was not accessible as sold at auction.                    However,

Mr. Donatello recanted his position and revealed the vehicle

was in fact in the custody of the government and thus could

be inspected.

     40.    The    vehicle   was    inspected        in   the   presence    of

Plaintiffs’ counsel in the underlying criminal case, as well

as the prosecutor.        The battery was no longer working and

needed to be jumped.      When the brakes were applied during the

inspection after the battery was jumped, the rear brake tail

light turned on for a duration before flickering off.

     41.    Plaintiffs’      ability       to   assert    their    rights   in

defense of the charges against them were hindered as a result

of   Defendants’     conduct    including,          but   not   limited     to,

Defendant   Gwynn     intentional          and/or    reckless     failure   to

provide timely access to the subject vehicle for numerous

years during which timeframe it was exposed to the elements.


                                       9
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 10 of 22 PageID: 10



      42.    Upon       information      and   belief,     Defendant         City   of

Hackensack        has    been    investigated       by   the   Bergen         County

Prosecutor’s        Office,      Internal      Affairs,     and       others    with

respect     to     allegations        against     the      Hackensack         police

department that illegal searches and seizures and/or false

reports were part of the pattern, practice, or otherwise

normalized way of conducting the department’s business.

      43.    Upon information and belief, the bias of members of

the     Hackensack         police        department      has      resulted          in

investigations and disciplinary conduct against members of

the department as a result of bias.

      44.    Defendants          individually       believed          they     could

racially profile African American motorists in the City of

Hackensack,        Bergen       County    without     having      a    reasonable

suspicion that a motor vehicle violation had been committed,

and without fear of reprisal, because there was a custom or

practice     to     deny    equal     protection      to    African       American

motorists vis-à-vis their Fourth Amendment right to be free

from unreasonable searches or seizures.

      45.    This policy, practice, and/or custom has caused

officers to stop, search, and in some case, arrest African

American motorists without probable cause on account of their

race.




                                         10
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 11 of 22 PageID: 11



     46.    The discriminatory stop of Plaintiffs’ vehicle did

not occur as an isolated incident, but was the product of

overt and more subtle training, practices, customers and

culture of the Hackensack police department.

     47.    Upon    information        and       belief,     Defendant      Gwynn’s

failure to provide access to the relevant vehicle was the

result of a custom or practice of intentionally or recklessly

hiding     access     to    exculpatory           evidence      from        criminal

defendants to promote, facilitate, manipulate and/or increase

the opportunity of convicting an indicted criminal defendant.

     48.    Defendants maliciously, and with intent to injure

Plaintiffs,    conspired         and    agreed        to    engage     in    racial

profiling

     49.    As a direct and proximate result of the acts of

Defendants, Plaintiffs suffered the following injuries:

         a. Violation of their constitutional rights under the

            Fourth and Fourteenth Amendments of the Federal

            Constitution         to    be    free     from    an     unreasonable

            searches and seizures;

         b. Violation       of   their       constitutional        rights     under

            Article    1,    Section         7   of   the    New   Jersey     State

            Constitution         to    be    free     from    an     unreasonable

            searches and seizures;

         c. Loss of physical liberty;


                                        11
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 12 of 22 PageID: 12



          d. Fear of imminent peril;

          e. Damage to character and reputation;

          f. Severe   and    permanent   loss      and   damage   to    his

            earnings, earning capacity and power.

    50.     At all relevant times, Defendants were acting under

color of law as employees, agents, or servants of Bergen

County and/or the City of Hackensack.


                           COUNT I
 FOURTH AMENDMENT (UNREASONABLE SEARCHES AND SEIZURES/FALSE
                  ARREST AND IMPRISONMENT)
                      42 U.S.C. § 1983


     51.    Any and all allegations contained in any other

paragraph of this Complaint are incorporated by reference as

if fully set forth herein.

     52.    Defendants, while acting under color of state law,

stop Plaintiffs’ vehicle without reasonable suspicion a motor

vehicle violation had occurred.

     53.    Defendants, while acting under color of state law,

maliciously accused Plaintiffs of indictable offenses despite

not having probable cause.

     54.    Plaintiffs      were   arrested   on   May   15,   2015    with

probable cause.

     55.    Defendants acted with the intention of confining

Plaintiffs within fixed boundaries, and they directed actions



                                    12
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 13 of 22 PageID: 13



that resulted in Plaintiffs’ confinement that they were aware

of.

      56.    Defendants, acting either individually or jointly,

had a duty to afford Plaintiff equal protection, liberty and

due process under the law.

      57.    At all relevant times, Defendants failed to perform

their duties and proceeded to arrest, detain and incarcerate

Plaintiffs        on       charges    based      on   false   and   illegitimate

evidence.

      58.    As        a     result    of     the     foregoing,    Plaintiffs’

constitutional rights secured by the Federal Constitution

were violated which proximately caused Plaintiffs to suffer

great anxiety, humiliation, embarrassment, economic damages,

and other related injuries in an amount of $999,995.

      WHEREFORE, Plaintiff prays that this Court:

        a. Enter judgment in favor of Plaintiff against

Defendants;

        b. Award compensatory, consequential, and punitive

damages to Plaintiff in an amount of $999,995;

        c. Award Plaintiff reasonable attorneys’ fees and

costs as permitted by any applicable provision or law;

        d. Award Plaintiff prejudgment interest and post-

judgment interest to the maximum extent permitted by law;

and


                                            13
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 14 of 22 PageID: 14



          e. Any other further relief as this Court deems just

and proper.


                              COUNT II
                       MALICIOUS PROSECUTION
                          42 U.S.C. § 1983


      59.    Any and all allegations contained in any other

paragraph of this Complaint are incorporated by reference as

if fully set forth herein.

      60.    As a direct consequence of Defendants reports and

allegations     against    Plaintiffs,           criminal       process    was

commenced against Plaintiffs with malice.

      61.    The charges are not based on probable cause because

the   stop     and   search     of        the    subject        vehicle    was

unconstitutional, including any fruits of the search.

      62.    Defendants’ actions were taken under color of state

law, and constitute a malicious prosecution of person in

violation of Plaintiffs’ rights.

      63.    Defendants   are   liable          under   the     doctrine    of

respondeat superior for any and all actions of their police

department staff, investigators, experts and/or Defendant

Doe(s).

      64.    As a result of the foregoing malicious prosecution,

Plaintiffs’    constitutional    rights         secured    by    the   Federal

Constitution were violated which proximately caused Plaintiff


                                     14
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 15 of 22 PageID: 15



to suffer great anxiety, humiliation, embarrassment, economic

damages, and other related injuries in an amount of $999,995.



                            COUNT III
            BRADY VIOLATIONS/FABRICATION OF EVIDENCE
                        42 U.S.C. § 1983

     65.    Any and all allegations contained in any other

paragraph of this Complaint are incorporated by reference as

if fully set forth herein.

     66.    Defendants      intentionally      and/or   with   reckless

disregard   for       Plaintiff’s   rights    suppressed,   refused   to

turnover, concealed, and/or misrepresented reports and the

status of evidence in violation of Plaintiff’s due process

rights secured under the Fourteenth Amendment to the Federal

Constitution.

     67.    As    a     result   of     the   foregoing,    Plaintiff’s

constitutional rights secured by the Federal Constitution

were violated which proximately caused Plaintiff to suffer

great anxiety, humiliation, embarrassment, economic damages,

and other related injuries in an amount of $999,995.



                                COUNT IV
                          RACE DISCRIMINATION
                            42 U.S.C. § 1981

    68.     Any and all allegations contained in any other

paragraph of this Complaint are incorporated by reference as


                                      15
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 16 of 22 PageID: 16



if fully set forth herein.

    69.      Plaintiffs         were        subjected          to         unlawful

discrimination described in this complaint because of their

race and ethnic origin.

    70.      Defendants     acted        under        color        of     statute,

regulation, custom, and usage of state, county, and/or local

government within the meaning of 42 U.S.C. § 1981.

    71.      As a result of the foregoing refusal to prevent,

Plaintiffs’    constitutional          rights   secured       by    the    Federal

Constitution were violated which proximately caused Plaintiff

to suffer deprivations of their procedural and substantive

due process rights secured under the Fourth, Fifth, Sixth and

Fourteenth Amendments of the Federal Constitution.



                                COUNT V
                          REFUSAL TO PREVENT

    72.      Any and all allegations contained in any other

paragraph of this Complaint are incorporated by reference as

if fully set forth herein.

    73.      Acting under color of law pursuant to a policy or

custom, Defendants knowingly, intentionally, or in reckless

disregard of Plaintiffs’ rights, failed to train, instruct,

supervise,    control     and   discipline       on    a   continuing        basis

police officers in their duties to refrain from:



                                       16
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 17 of 22 PageID: 17



          a. Unlawfully and maliciously stopping, searching, and

            arresting persons as a result of racial profiling;

          b. Conspiring to violate the rights, privileges, and

            immunities guaranteed to Plaintiffs by the Federal

            Constitution and New Jersey Constitution.

    74.     Defendants, acting individually or jointly, had

knowledge or, had they diligently exercised their duties to

instruct, supervise, control, and discipline on a continuing

basis, should have had knowledge that the wrongs conspired to

be done, as alleged, were about to be committed.

    75.     Defendants had the power to prevent or aid in

preventing the commission of said wrongs, and could have done

so by reasonable diligence, but Defendants knowingly or in

reckless disregard of Plaintiffs’ rights refused to do so.

    76.     It was the policy and/or custom of Defendants to

fail to exercise reasonable care in hiring its assistant

prosecutors, including Defendant Doe(s), thereby failing to

adequately prevent constitutional violations on the part of

its assistant prosecutors.

    77.     It was the policy and/or custom of the Bergen County

Prosecutor’s Office to inadequately supervise and train its

assistant prosecutors, including Defendant Doe(s), to comply

with Brady obligations to turn over exculpatory evidence.

    78.     As a result of the foregoing refusal to prevent,


                                  17
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 18 of 22 PageID: 18



Plaintiffs’       constitutional      rights    secured      by   the    Federal

Constitution were violated which proximately caused Plaintiff

to suffer deprivations of their procedural and substantive

due process rights secured under the Fourth, Fifth, Sixth and

Fourteenth Amendments of the Federal Constitution.



                               COUNT VI
                         CIVIL CONSPIRACY AND
                           42 U.S.C. § 1985

    79.      Any and all allegations contained in any other

paragraph of this Complaint are incorporated by reference as

if fully set forth herein.

    80.      Defendants      and      other     unnamed      co-conspirators

maliciously, and with intent to injure, conspired and agreed

between   themselves         to    discriminate,       and    did       in   fact

discriminate       against        Plaintiffs      as   described        in   the

complaint.

    81.      In    furtherance      of   this     conspiracy,       Defendants

agreed    to      racially    profile       and     discriminate         against

Plaintiffs.

    82.      As a result of the concerted unlawful and malicious

conspiracy of Defendants, individually or jointly, through

their employees, agents, or servants, deprived Plaintiffs of

his liberty without equal protection, without due process of

law, and in violation of his rights secured under the Federal


                                       18
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 19 of 22 PageID: 19



Constitution and New Jersey State Constitution.



                              COUNT VII
                          42 U.S.C. § 1986

    83.     Any and all allegations contained in any other

paragraph of this Complaint are incorporated by reference as

if fully set forth herein.

    84.     Defendants,    in   their    individual    and   official

capacities, had knowledge of the violation of constitutional

rights perpetuated upon Plaintiffs, but neglected and failed

to prevent said wrongful and illegal acts when they had power

to do so.

    85.     As a proximate cause of these actions, or failures

to act, Plaintiffs were damaged and suffered as a result of

their deprivation of civil rights.



                            COUNT VIII
                  NEW JERSEY CIVIL RIGHTS ACTS
                         N.J.S.A. 10:6-2

    86.     Any and all allegations contained in any other

paragraph of this Complaint are incorporated by reference as

if fully set forth herein.

    87.     At all relevant times, the conduct of Defendants

was subject to the New Jersey Civil Rights Act.

    88.     Plaintiff’s incorporate each of the aforementioned



                                  19
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 20 of 22 PageID: 20



claims in any other count of the complaint, and re-allege

them under the New Jersey Civil Rights Act.

    89.     At   all    relevant        times,   Defendants,    acting

individually or jointly, by or through their employees or

agents, interfered, or attempted to interfere, by threats,

intimidation, or coercion, with the exercise and enjoyment by

the Plaintiff of due process and other rights secured under

the New Jersey Constitution.

    90.     At all relevant times, Defendants acted under the

color of State law.

    91.     As a result of Defendants’ violations, individually

or jointly, through their employees, agents, or servants,

deprived     Plaintiffs    of    their      liberty   without    equal

protection, without due process of law, and in violation of

their rights secured under the New Jersey State Constitution.



                                RELIEF

     WHEREFORE, Plaintiffs seek relief against the

Defendants including, but not limited to:

          a. An award of compensatory damages, treble and

punitive damages which are allowed by statutes or as

permitted by common law, as well as interest and costs of

suit;

          b. An award of reasonable attorneys’ fees;


                                   20
Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 21 of 22 PageID: 21



       c. Prejudgment interest and post-judgment interest

to the maximum extent permitted by law; and

       e. Any other further relief as this Court deems just

and proper.



DATED: May 6, 2019                    s/Jason A. Rindosh
                                      Jason A. Rindosh, Esq.
                                      BEDI RINDOSH
                                      1605 John Street, #305
                                      Fort Lee, NJ 07024
                                      Tel: 201.775.4222
                                      Fax: 201.777.3975
                                      JRindosh@berilaw.com
                                      Attorneys for Plaintiffs




                            JURY DEMAND

     Pursuant   to   Rule   38   of    the   Federal   Rules   of   Civil

Procedure and Seventh Amendment of the Federal Constitution,

Plaintiff hereby requests a trial by jury on all issues so

triable.



DATED: May 6, 2019                    s/Jason A. Rindosh
                                      Jason A. Rindosh, Esq.




           CERTIFICATION PURSUANT TO LOCAL RULE 11.2

     I, Jason A. Rindosh, Esq., the undersigned attorney of

record for Plaintiff do hereby certify to my own knowledge



                                  21
 Case 2:19-cv-12241 Document 1 Filed 05/07/19 Page 22 of 22 PageID: 22



and based upon information available to me at my office, that

the matter in controversy is not the subject of any other

action now pending in any court or in any other jurisdiction

or administrative proceeding, except the following:

     The    underlying   criminal   complaint    is   still   pending:

State of New Jersey v. David Cole, Robert Agard, and Kahlil

Mohammed,    Bergen   County    Superior   Court,     Criminal   Part,

Indictment No. 14-04-404-I.




DATED: May 6, 2019                  s/Jason A. Rindosh
                                    Jason A. Rindosh, Esq.




                                  22
